Citation Nr: 1339947	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a bilateral knee condition.

2. Entitlement to service connection for a right foot injury.


REPRESENTATION

 Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1966 to January 1970. 
  
This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.    

In January 2012, a special review of the December 2011 decision was mandated.  The subsequent January 2012 rating decision continued the denials of the December 2011 decision. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed claims for service connection for bilateral knee conditions and a right foot injury in November 2011, and these claims were denied in a rating decision dated in December 2011.  The Veterans Claims Assistance Act of 2000 (VCAA) requires that he be provided notice on how to substantiate his claim, and in the instant case no such notice was sent.  Accordingly, the appeal must be remanded so that the appropriate VCAA notice advising the appellant of how to substantiate his claims for service connection may be issued. 

A notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  While not expressly required, it would also be beneficial for VA to request that the claimant provide any evidence in his possession that pertains to the claim.

Accordingly, the case is REMANDED for the following action:

1. Send to the appellant a VCAA notice appropriate to his claim of entitlement to service connection for bilateral knee conditions and a right foot injury.

2. After giving the Veteran the appropriate amount of time to respond, associate any newly received evidence with the claims file and re-adjudicate the Veterans claims based upon all evidence of record.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


